Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1, 3-12 are pending in this application, which is a 371 of PCT/JP2018/018257.  Newly added claims 12, amended claims 1, 3-4, 7, 9-11, and canceled claim 2 are noted.
	The amendment dated 02/21/2021 has been entered and carefully considered.  The examiner appreciates the amendments to the claims.  In view of said amendments, the previous 112 rejection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
In claim 1 lines 13-14, from which claims 3-12 depend, the phrase “in each of the first step and the second step, the film formation subject does not contact any carbon-containing compounds other than the film formation material” is deemed new matter as there appears to be no support for said phrase in the original specification as filed.  Applicant refers to support in paragraph 0027 (p.5 paragraph 2 of the amendment dated 02/21/21) but the examiner is unable to find support for same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2009/0315093).
	Li discloses a method of depositing metal carbide films on a substrate by atomic layer deposition (title) using an aluminum hydrocarbon compound such as TMA, DMAH, or TEA (abstract) wherein the metal can be aluminum (0012).  The TMA of Li (0032) reads on the xH2x+1)3 where x is 1.  A metal compound is provided and removed followed by an aluminum hydrocarbon and removed and subsequently repeated (0065-0071 and Figure 1).  It is the examiner’s position that the purging step reads on the claimed “omitted” step.  However, the reference fails to specifically teach the appropriate temperature.
Li teaches a temperature which can be between 150-550oC (0095), which overlaps the claimed temperature.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of Li’s temperature range that corresponds to the claimed range.  The same issue applies to the aluminum content in which Li teaches the aluminum content can be from about 0% to about 30% (0055), which overlaps the claimed percentage.
With respect to the newly added limitation of a temperature 330 to 500 oC, Li teaches an overlapping temperature between 150-550oC (0095).
With respect to the newly added limitation of a hydrogen and a carrier gas, Li teaches a plasma-excited hydrogen species (0062) and a carrier gas (0101-104).
With respect to the newly added limitation of terminating the reduction gas, Li teaches pulsing (0031-0026) which requires termination.
With respect to the newly added limitation of not contacting any carbon-containing compounds, Li doesn’t teach any contact with anything other than the precursor.

	Regarding claim 3, Li teaches TMA (0013).
	Regarding claim 4, Li teaches a pressure from about 0.5 to about 10 Torr (66 to 1333 Pa) to (0096), which overlaps the claimed range.
	Regarding claim 5, Li teaches substrate contours (0011).

	Regarding claim 11, Li teaches of supplying hydrogen radicals (0062), which reads on an active species, and a carrier gas (0101-0104).
Regarding newly added claim 12, Li teaches TMA (0013) and an overlapping temperature between 150-550oC (0095).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2009/0315093) in view of Thompson et al. (2013/0078454).  The reference fails to teach the appropriate substrate.
Thompson teaches of forming metal-aluminum alloy films using metal amidinate precursors and aluminum precursors (title) in which the aluminum precursor can be an alkyl aluminum precursor or an amine alane (0033-0043).  The substrate can be/include metals, metal nitrides, metal alloys, and other conductive materials (0059).  It would have been obvious to utilize a conductive substrate in Li depending on the desired final product with the expectation of success because Thompson teaches a variety of substrates for depositing metal-aluminum films.
Regarding claim 7, Thompson teaches an aluminum precursor which can be an alkyl aluminum precursor or an amine alane (0033-0043) and a temperature between 100-500oC (0018).
With respect to the newly added limitation of terminating the reduction gas, Li teaches pulsing (0031-0026) which requires termination.
Regarding claim 8, Thompson teaches repeating (0053).
	Regarding claim 9, Thompson teaches an aluminum precursor which can be an alkyl aluminum precursor or an amine alane (0033-0043).
.

Response to Arguments
Applicant's arguments filed 02/21/2021 have been fully considered but they are not persuasive.
Applicant argues that Li teaches a metal compound in addition to the aluminum hydrocarbon compound and is different from the aluminum carbide film (p.7 last full paragraph).
The examiner agrees in part.  While Li teaches of a metal compound, it is noted that the claimed invention using comprising language which does not preclude the use of additional materials.  The fact that Li teaches a metal compound doesn’t distract from meeting the claimed limitation in view of the present claim language.  Regardless, it is noted that the reference teaches of using ALD to deposit metal carbide films using aluminum hydrocarbon compounds (title) in which the metal carbide film comprises aluminum (0012).  It is the examiner’s position that Li fairly teaches of forming aluminum carbide by ALD.
Applicant next argues that the claimed temperature is not taught by Li (paragraph bridging pp.7-8).
The examiner disagrees.  Li teaches a temperature between 150-550oC (0095), which overlaps the claimed temperature.
Applicant’s arguments have been considered but are not deemed persuasive.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 












Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        04/09/2021